379 U.S. 15 (1964)
BOINEAU ET AL.
v.
THORNTON, SECRETARY OF STATE OF SOUTH CAROLINA, ET AL.
No. 483.
Supreme Court of United States.
Decided October 19, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF SOUTH CAROLINA.
Ralph E. Becker for appellants.
Daniel R. McLeod, Attorney General of South Carolina, and Clarence T. Goolsby, Jr., and Everett N. Brandon, Assistant Attorneys General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.